DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response of 3/30/2021 has been entered. Claims 6, 9-18, and 21-23 are pending in the application. Claims 6, 22, and 23 have been amended. Claims 7, 8, 19, and 20 have been canceled.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6, 9-18, 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kremer et al (WO2008/071757A1) in view of  Liu et al (CN 103478728A, English abstract).

Regarding claims 6, 9-18, 21-23 Kremer teaches a particulate composition for use in combination with a food product comprising dietary fiber, the composition comprising flat primary particles of calcium salt with a mean length of 2 µ or less in a planar direction, wherein the calcium salt comprises calcium citrate  (Abstract and , Page 4, lines 1-10) where microparticle comprising calcium citrate are taught and calcium lactate serves as the dispersant as well as agglomerating agent (Page 4 para 1). Kremer teaches the general product which can be made by spray drying to form secondary granules in size of 50  microns or less as claimed in claims 8-11 but is silent regarding cyclodextrin. However, use of cyclodextrin in delivering calcium supplement was known and taught by Liu see English abstract where Liu teaches calcium supplementing product with 20-25 parts of calcium citrate and 15-20 parts of beta-cyclodextrin. Cyclodexrein is known bulking agent/ dispersant and was well known in the art to be included in nutritional supplements including those comprising calcium citrate. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include cyclodextrin. The ordinary artisan would have been motivated to modify Kremer in view of Liu at least for the purpose of utilizing a known dispersant for its known utility without deviating from the principle of invention as taught by Kremer.
Similarly regarding the palnar particles and specific particle length, applicant is referred to Kremer pages 4-6 and examples of effectively reducing calcium citrate particle sizes where the mouthfeel of calcium citrate is no longer gritty but is rather smooth and creamy (See page 4, last 2 para s to page 5 line 5).

Regarding the overlapping of ranges between the invention and prior art particle sizes composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Further regarding the dietary fiber, source of fiber the families claimed include cellulose of sugarcane cabbages, and radish, etc, which is taught by Kremer in view of Liu Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include fiber source as claimed. The ordinary artisan would have been motivated to modify Kremer in view of Liu and include a gum, hydrocolloid, cellulose etc at least for the purpose of providing a component that not only adds bulk but also can aid in dispersal of calcium supplement when consumed as part of a beverage.

Response to Arguments

Applicant's arguments filed 3/30/2021 have been fully considered but arguments are based on the newly amended claims and unexpected results and they are not persuasive.

Applicant’s main argument is that “the composition comprising flat primary particles of calcium salt with a mean length of 2 pm or less in a planar direction, wherein the calcium salt comprises calcium citrate, wherein the composition comprises a dispersant comprising cyclodextrin” is not taught by the applied art to Kremer and Liu. Applicant supports their argument by stating “Conventionally, dietary fiber is known to have an effect of inhibiting calcium absorption from the intestinal tract. This has resulted in avoidance of 
simultaneous ingestion of calcium and dietary fiber for efficient calcium absorption into the body. (^ [0006] of the present application.) The claimed composition exhibits a superior calcium absorption effect even when combined with a food product comprising dietary fiber. This effect was unexpected in view of the conventional understanding concerning the effect of calcium absorption being inhibited. More specifically, as described in the specification of the present application, the cyclodextrin aids in the micronization of the primary particles as claimed to be further micronized. [0033] of US 2021/0000154.)”
This argument is not persuasive for the following reasons:
a)	Amendment to independent claim 6 recites “A composition for use in combination with a food product comprising dietary fiber, the composition comprising flat primary particles of calcium salt with a mean length of 2 pm or less in a planar direction, wherein the calcium salt comprises calcium citrate, wherein the composition comprises a dispersant comprising cyclodextrin.”, wherein the claim utilizes the transitional phrase “comprising” as in “composition comprises primary particles of calcium salt …calcium salt comprising”. The transitional term “comprising”, which is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited 
b)	Amendment to independent claim 6 recites “A composition for use in combination with a food product comprising dietary fiber, the composition comprising flat primary particles of calcium salt with a mean length of 2 pm or less in a planar direction, wherein the calcium salt comprises calcium citrate, wherein the composition comprises a dispersant comprising cyclodextrin.”,, wherein the claim as recited does not need to include dietary fiber in the composition, but merely requires it to be capable of being used “in combination with a food product comprising dietary fiber”. Thus, applicant’s arguments regarding applied art not teaching dietary fiber are not persuasive.

c)	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case Kremer teaches a particulate composition for use in combination with a food product comprising dietary fiber, the composition comprising flat primary particles of calcium salt with a mean length of 2 µ or less in a planar direction, wherein the calcium salt comprises calcium citrate  (Abstract and , Page 4, lines 1-10) where microparticle comprising calcium citrate are taught and calcium lactate serves as the dispersant as well as agglomerating agent (Page 4 para 1). Kremer teaches the general product which can be made by spray drying to form secondary granules in size of 50  microns or less as claimed in claims 6, 9-11 but is silent regarding cyclodextrin. However, use of cyclodextrin in delivering calcium supplement was known and taught by Liu see English abstract where Liu teaches calcium supplementing product with 20-25 parts of calcium citrate and 15-20 parts of beta-cyclodextrin. 
Cyclodexrein is known bulking agent/ dispersant and was well known in the art to be included in nutritional supplements including those comprising calcium citrate. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include cyclodextrin. The ordinary artisan would have been motivated to modify Kremer in view of Liu at least for the purpose of utilizing a known dispersant for its known utility without deviating from the principle of invention as taught by Kremer.
Similarly regarding the palnar particles and specific particle length, applicant is referred to Kremer pages 4-6 and examples of effectively reducing calcium citrate particle sizes where the mouthfeel of calcium citrate is no longer gritty but is rather smooth and creamy (See page 4, last 2 para s to page 5 line 5).
Hence the applied art to Kremer and Liu are still pertinent and address the independent claim 6 as recited.

d)	Applicant’s argument regarding unexpected results upon inclusion of cyclodextrin. In response to applicant's argument that the references fail to show certain features of applicant’s invention, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Further, since the claim 6 as recited does not include any limits on the content of calcium salt or calcium citrate or of cyclodextrin, as recited, the criticality of the combination of calcium salt (any amount) comprising calcium citrate (in any proportion of said calcium salt) in combination with cyclodextrin (in any proportion relative to either total calcium salt or calcium citrate) in enhancing the absorption of calcium is unclear. 
Furthermore, since the composition is open ended with transitional phrase “comprising” there could be other ingredients influencing the calcium absorption, and can be the reasons for the unexpected property as stated in the remarks.
Thus, for the above reasons claims 6, 9-18, 21-23 are rejected for reasons of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1792